                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

TIFFANY COOPER,

                Plaintiff,                              17cv1464
                                                        ELECTRONICALLY FILED
                        v.

CHIPPEWA TOWNSHIP, CLINT
BERCHTOL, AND MARK TAYLOR,

                Defendants.


                                 MEMORANDUM ORDER ON
                                 TRIAL TIME ALLOTMENTS

       I.      Introduction and Background

       This case has a somewhat lengthy procedural history with over 176 docket entries to date

since its inception. On November 9, 2017, Plaintiff, a police officer employed by Chippewa

Township, filed an action alleging intentional employment discrimination by Defendants under

Title VII and pursuant to 42 U.S.C. Section 1983. Following several rounds of Motions to

Dismiss, and three Amended Complaints, pending before this Court is Plaintiff’s Second

Amended Complaint, wherein Plaintiff alleges that Defendants discriminated against her

following her return from her first maternity leave/childbirth by reducing her hours and

overlooking her for a full-time position and that Defendants retaliated against her for filing this

lawsuit.

       After providing the parties with advance pretrial rulings on numerous documents (thus

eliminating the need for sidebars and recesses during trial), and after carefully considering

(1) the Witness Lists and Proffers; (2) the Exhibit Lists; (3) Motions in Limine; (4) Jury

Instructions; (5) Voir Dire; (6) and Verdict Slips, at the Final Pretrial Conference of this matter
on January 24, 2019, the Court set a trial time allotment of six (6) hours per side for direct and

cross examination of witnesses, with thirty (30) minutes each for opening and closing statements,

for a total of fourteen (14) hours of trial time.1 In addition, the Court heavily considered the

Witness Lists and proffers of testimony submitted by the Parties (Plaintiff has listed nine (9)

will-call witnesses, including 4 of which are listed as on cross, and Defendants have listed four

(4) will-call witnesses), the time needed for comparable civil cases, and due process concerns.

         However, after hearing Plaintiff’s concern (objection)2 about the amount of trial time

allotted at the Pretrial Conference, the Court will increase the trial time and will now allot seven

(7) hours per side for direct and cross-examination, with 30 minutes each for opening and closing

statements, for a total of sixteen (16) hours of trial time.

         This trial time allotment is more than adequate, and in the experience of this Court,

having tried numerous cases to verdict during its time on the bench, this trial time allotment is

more than fair. In fact, the Court only recalls one employment discrimination case in sixteen

(16) years, which was a legally complex case with more counts and substantially more witnesses,

that exceeded the amount of trial time set by the Court in this case.

         Simply put, while this case is important to the parties, there is nothing factually or legally

unique about this matter which would put it outside the heartland of a typical employment

discrimination trial. This Court has presided over countless civil trials during its tenure, and

dozens of employment cases. The Court has set the time limits for this case, in accordance with


1
  Although the parties were required to file stipulations by November 6, 2018, as of the Pretrial Conference, not one
Stipulation of Fact had been filed. In virtually every case, there is room for stipulations about issues that are not key
areas of dispute. When the parties stipulate to certain facts, this reduces the amount of trial time required to discuss
areas that are not truly in dispute. The Court encouraged counsel to work together on factual stipulations and today,
a document containing fifteen (15) Factual Stipulations was filed by the parties. Doc. 185.
2
  Defendants did not express concern or lodge an objection to the trial time assessment by this Court at the Pretrial
Conference.
                                                            2
all of the other similarly situated employment cases, and after carefully examining all of the

pretrial documents filed in this case. During this Court’s years on the bench, the Court has

routinely tried every civil case, and many criminal cases, “on the clock.” This practice comports

with Rule 16(c)(2)(O) of the Federal Rules of Civil Procedure, which specifically states that the

Court has the responsibility to establish “a reasonable limit on the time allowed to present

evidence.”

       II.     Legal Standard

       The United States Court of Appeals for the Third Circuit has “recognized that a district

court may impose limits on the parties’ presentation time at trial.” In re Baldwin, 700 F.3d 122,

129 (3d Cir. 2012) (quoting Duquesne Light Co. v. Westinghouse Elec. Corp., 66 F.3d 604, 610

(3d Cir. 1995)). “A district court should impose time limits . . . after making an informed

analysis based on a review of the parties’ proposed witness lists and proffered testimony, as well

as their estimates of trial time.” Duquesne Light, 66 F.3d at 611. As previously noted, Rule 16

enunciates that the Court may set reasonable limits on presentation of evidence. F.R.C.P.

16(c)(2)(O).

       III.    Discussion

       A. General Principles

       This Court finds that imposing time limits “increases the efficiency of the trial from

everybody’s perspective.” Duquesne Light, 66 F.3d at 609. As the United States Court of

Appeals for the Third Circuit has recognized (quoting District Judge Bertelsman):

         It requires counsel to exercise a discipline of economy choosing between what
         is important and what is less so. It reduces the incidence of the judge
         interfering in strategic decisions. It gives a cleaner, crisper, better-tried case. It
         gives a much lower cost to the clients. Finally, it will save months of our lives.

                                                   3
Id. (quoting United States v. Reaves, 636 F.Supp 1575, 1580 (E.D. Ky. 1986)). District Courts

within this Circuit have recognized the need to limit trial presentations in their local rules.

See LR 43.10.

          B. Sampling of trial time allotments in other trials in this Court

          1. Pelesky v. Rivers Casino

          In an employment discrimination case, which is comparable to this case, the Court set a

trial time of four (4) hours per side for direct and cross. The Court recalls that at least one of the

parties did not use their full allotment of trial time. There were nine (9) witnesses who testified

in all.

          2. Gerszten v. University of Pittsburgh

          In another employment case that involved more counts and was more legally and

factually complex, the Court allotted eleven (11) hours of trial time per side for direct and cross

(upon motion for reconsideration), and from the Court’s recollection, the parties did not use the

full trial time allotted. There were twenty-three (23) witnesses who testified in all.

          3. Buller v. PPG

          In another similar employment discrimination case, the Court set a trial time of seven (7)

hours per side for direct and cross. That case involved the testimony of fourteen (14) witnesses.

The Court does not specifically recall if the parties used less than their allotted trial time, but

there was no Motion to Reconsider filed.

          4. DeCanio v. Norfolk Southern Railway Company

          In yet another similar employment discrimination case, the Court set a trial time of six (6)

hours per side for direct and cross. There were fourteen (14) witnesses in all and the parties did

not exceed their allotted trial time.
                                                   4
        5. Univ. of Pittsburgh v. Varian Med. Sys., Inc.

        This Court allocated Plaintiff eighteen (18) hours and Defendant twenty (20) hours to

present evidence in a trifurcated patent trial in which Plaintiff sought over $200 million in

damages. (Univ. of Pittsburgh v. Varian Med. Sys., Inc., Civ. No. 08-1307, actual jury verdict of

$36.8 million). Counsel was able to present all witnesses and evidence within the allotted time.

The Court believes that the Varian case was far more complex, and had far more evidence, than

the case at bar.

        6. In Re Baldwin

        After filing a Writ of Mandamus on the trial time limits set by this Court, in In Re

Baldwin, 700 F.3d 122 (3d Cir. 2012), the United States Court of Appeals for the Third Circuit

denied the Mandamus Petition and found that the practice of setting trial time limits is

appropriate so long as the court “makes an informed analysis based on a review of the parties’

proposed witness lists and proffered testimony” and “allocates trial time evenhandedly.” Id at

129. As directed by the United States Court of Appeals for the Third Circuit, this Court

undertook a review of the case in order to allow for an informed decision on an appropriate time

limitation. After carefully deliberating, this Court allotted twelve (12) hours to Plaintiff to

present evidence (direct, cross, and rebuttal), and fifteen (15) hours to Defendants to present

evidence (direct, cross, and rebuttal). The Court further stated that it would reconsider these

limits during trial if warranted. At the conclusion of the trial, the parties did not use all of their

allotted time. This case involved many parties and was more legally and factually complex than

the present case.

        7. United States v. Lynch

        In a criminal tax fraud trial containing a twenty-eight (28) count indictment, the Court set
                                                   5
a trial time limit of fifteen (15) hours, which was increased to twenty (20) hours during trial

(based upon the repeated requests of Defense counsel), Defendant in fact only used six and a half

(6 ½) hours of trial time.

       C. Advanced Rulings, Courtroom Technology, Stipulations, Exhibits, Witnesses

       1. Advanced Rulings

       Although the United States Court of Appeals for the Third Circuit “believe[s] that courts

have discretion to impose limits on a party’s trial presentation without the necessity of ruling

specifically on ‘each particular item of evidence offered,’” this Court has specifically ruled on

“each particular item of evidence [that will be] offered,” in the instant matter. Duquesne Light,

66 F.3d at 609 (quoting SCM Corp. v. Xerox Corp., 77 F.R.D. 10, 13 (D. Conn. 1977)). Thus, the

parties (and the Court) know exactly what evidence may be presented at trial.

       During the course of trial, counsel will not have to mark an exhibit, present it to a witness

for identification, move it into evidence, and then have argument thereon. Instead, at the

beginning of Plaintiff’s case-in-chief, all of Plaintiff’s exhibits, which the Court has ruled

admissible, will be moved into evidence en masse. The same will happen at the beginning of the

Defendants’ case-in-chief. The Court has given advanced rulings on Motions in Limine, Voir

Dire, Preliminary Jury Instructions, Final Jury Instructions, and the Verdict Slip. No remaining

pretrial decisions remain (with the exception of ruling on Final Jury Instructions objections).

       2. Courtroom Technology

       The United States District Court for the Western District of Pennsylvania has made

substantial investments in courtroom technology in order to allow for the efficient presentation

of evidence. The Court’s standard Pretrial Order, which was utilized in this case, requires that the

parties fully utilize this courtroom technology. All exhibits must be shown to the jury
                                                  6
electronically using trial presentation software. This procedure eliminates the need for counsel to

furnish a copy of an exhibit to the jury, wait for each juror to read the document, and then

continue examining a witness. When combined, the Court’s experience is that providing the

parties with rulings on (almost) all evidentiary matters prior to trial and using the courtroom

technology, shortens the time required for trial by approximately 30-40%. Jurors who have

heard cases in an “electronic” courtroom after having previously heard a case in a “paper”

courtroom have remarked that the electronic presentation of evidence was very beneficial to the

efficiency of the trial and the quality of counsels’ presentations.

       3. Stipulations of Fact

       In addition to advance rulings and courtroom technology, which will shorten the time

necessary for trial, the Court has encouraged counsel to meet and agree on Stipulations of Fact.

This procedure reduces the amount of time necessary for trial because instead of focusing on

undisputed issues, the trial will only be focused on disputed facts. The parties have now filed

Stipulations, therefore streamlining the testimony.




       4. Exhibits

       In comparison to many other trials, this trial is not a document intensive case. The parties

have submitted nine (9) Joint Exhibits, Plaintiff has submitted twenty-nine (29) Exhibits, and

Defendants have submitted ten (10) Exhibits for a total of forty-eight (48) Exhibits, which are all

contained within one binder. The Court has ruled on all objections to the Exhibits.

       5. Witnesses

       The parties’ Witness Lists include 14 named “will call” witnesses. Of those named
                                                  7
witnesses, 4 are listed by both Plaintiff and Defendants. The overlap in the witness proffers for

these witnesses is substantial. The parties are of course permitted to call witnesses, but

overlapping/duplicative testimony is unhelpful to the jury. The Court’s time limits account for

witnesses’ streamlined testimony.

       IV.     Conclusion

       Since January of 2003, this Court has tried every civil case and numerous criminal cases

“on the clock.” The time limits imposed by the Court, coupled with mandating that Parties use

the courtroom technology which allows the Parties to more efficiently present documentary

evidence to the Jury, and the Court’s diligence in working with the Parties to resolve as many

evidentiary and legal issues prior to trial as possible, have resulted in cleaner, crisper, and better

advocated cases. There is nothing unique or complex about the case that would warrant the

Court abandoning its proven practice of setting time limits for the presentation of evidence. The

Court carefully reviewed the Exhibits and Witness Proffers prior to setting time limits in this

case. Although the Parties originally failed to stipulate to a single fact, a review of the evidence

shows that many facts in this case are not in dispute.

       The failure of litigants to ensure that jurors are not subjected to duplicative and needless

testimony diminishes the quality of trials and is unfair to the civilian-jurors who receive minimal

compensation for their valuable service. See United States v. Warner, 506 F.3d 517, 524 (7th

Cir. 2007)(citing Gordon Van Kessel, Adversary Excesses in the American Criminal Trial, 67

Notre Dame L.Rev. 403, 478-79 (1992)) (“Exceedingly lengthy trials lead to reduced

concentration and recollection of events on the part of all participants, particularly witnesses and

jurors. In very long cases, exhaustion may diminish everyone’s performance.”).

       This Court has undertaken a detailed review of the evidence that will be presented at trial.
                                                   8
The Court has also taken into account its own experience, and the experience of other Judges in

this District, when considering the time limits to be imposed. After carefully weighing all of this

information, the Court will increase the trial time and will now allot 30 minutes per side to open

and close, and 7 hours per side to present evidence (direct, cross, and rebuttal) for a total of 16

hours of trial time. In conclusion, this trial time allotment accounts for the presentation of

exhibits and witnesses in a just, yet efficient, manner.



                                               SO ORDERED this 25th day of January, 2019

                                               s/Arthur J. Schwab
                                               Arthur J. Schwab
                                               United States District Judge




                                                  9
